DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mestha (US 2018/0186234) in view of Fung (2016/0001781)
As to claim 1 Mestha discloses a vehicle control device comprising: 
an brain wave extractor configured to extract brain wave signals of a user (Paragraph 35 “Similarly, EEG recordings show changes correlated with cognition (fatigue and drowsiness).”)and 
(Paragraph 35 “At 312, ECG data is also used to provide data for modelling and is used to confirm PPG measurements. Similarly, EEG recordings show changes correlated with cognition (fatigue and drowsiness).”)
and perform at least one of operations including issuing a warning reminder and controlling vehicle deceleration when determining that the user is in the unsafe driving state(Paragraph 28 “In one embodiment the alarm 122 is a flashing light and in another embodiment the alarm makes a sound or provides voice commands to the operator 102 to startle and wake up a drowsy, fatigued or sleeping operator 102.”)
wherein the vehicle safety control circuit is further configured to, according to the brain wave signals, determine whether a proportion of .theta. waves in the brain wave signals exceeds a .theta. wave threshold, whether a proportion of .beta. waves in the brain wave signals exceeds a .beta. wave threshold, or whether a proportion of .gamma. waves in the brain wave signals exceeds a .gamma. wave threshold (Paragraph 35 “Alternatively, historical data for the control system is created by utilizing sensors, such as the contact-PPG, that provides a much cleaner BV waveform, pulse rate, respiration rate, and HRV that are correlated to those obtained from the imaging device outputs at 310. At 312, ECG data is also used to provide data for modelling and is used to confirm PPG measurements. Similarly, EEG recordings show changes correlated with cognition (fatigue and drowsiness). A frequency spectrum of EEG signals is typically divided into five groups: delta signals (<4 Hz) being the slowest waves are usually correlated with sleep; theta signals (4-7 Hz) are associated with drowsiness; alpha waves (7-15 Hz) are related to relaxation; beta waves (15-30 Hz) are mostly related to active thinking and a high-level of alertness; gamma signals (>30 Hz) are related to perception of external stimuli such as sound and images with a high cognition level. Thus, power spectrum in delta, theta, alpha, beta, and gamma bands act as good indicators of psychophysiological activities (i.e., ground truth) for developing the model for estimating state-of-mind using features extracted from the imaging system while operating the train.”); 
when determining that the proportion of .theta. waves in the brain wave signals exceeds the .theta. wave threshold, the proportion of .beta. waves in the brain wave signals exceeds the .beta. wave threshold, or the proportion of .gamma. waves in the brain wave signals exceeds the .gamma. wave threshold, the control circuit performs at least one of operations including issuing the warning reminder and controlling vehicle deceleration (Paragraph 28 “An alerting system 120 is also part of the control system 100 and is in communication with the one or more processors 110 to alert the operator and control the vehicle based upon and responsive to the real-time data related to the operator 102 received by the imaging system. The alerting system includes an alarm 122 that can be part of the control panel 108 or remote from the vehicle and monitored by a third party. In one embodiment the alarm 122 is a flashing light and in another embodiment the alarm makes a sound or provides voice commands to the operator 102 to startle and wake up a drowsy, fatigued or sleeping operator 102.” , Paragraph 35 “Alternatively, historical data for the control system is created by utilizing sensors, such as the contact-PPG, that provides a much cleaner BV waveform, pulse rate, respiration rate, and HRV that are correlated to those obtained from the imaging device outputs at 310. At 312, ECG data is also used to provide data for modelling and is used to confirm PPG measurements. Similarly, EEG recordings show changes correlated with cognition (fatigue and drowsiness). A frequency spectrum of EEG signals is typically divided into five groups: delta signals (<4 Hz) being the slowest waves are usually correlated with sleep; theta signals (4-7 Hz) are associated with drowsiness; alpha waves (7-15 Hz) are related to relaxation; beta waves (15-30 Hz) are mostly related to active thinking and a high-level of alertness; gamma signals (>30 Hz) are related to perception of external stimuli such as sound and images with a high cognition level. Thus, power spectrum in delta, theta, alpha, beta, and gamma bands act as good indicators of psychophysiological activities (i.e., ground truth) for developing the model for estimating state-of-mind using features extracted from the imaging system while operating the train.”). 
Mestha does not explicitly disclose controlling vehicle deceleration when determining that the user is in the unsafe driving state.
Fung teaches of controlling vehicle deceleration when determining that the user is in the unsafe driving state (Paragraph 767 “the response system 188 can receive drowsiness information. In step 9504, the response system 188 can determine if the driver is drowsy. If the driver is not drowsy, the response system 188 returns to step 9502, otherwise the response system 188 proceeds to step 9506. In step 9506, the response system 188 determines if cruise control is operating. If not, the response system 188 returns back to step 9502. If cruise control is operating, the response system 188 determines the current cruising speed in step 9508. In step 9510, the response system 188 retrieves a predetermined percentage. The predetermined percentage could have any value between 0% and 100%. In step 9512, the response system 188 can reduce the cruising speed by the predetermined percentage. For example, if the motor vehicle 100 is cruising at 60 mph and the predetermined percentage is 50%, the cruising speed can be reduced to 30 mph.”).
It would have been obvious to one of ordinary skill to modify Nakada to include the teachings of controlling vehicle deceleration for the purpose of improving safety.
As to claim 3 Mestha teaches a vehicle control device wherein the .theta. wave has a frequency of 4 Hz-7 Hz as well as an amplitude of 5 .mu.V-20 .mu.V; the .beta. wave has a frequency of 14 Hz-30 Hz as well as an amplitude of 100 .mu.V-150 .mu.V; and the .gamma. wave has a frequency of 30 Hz-80 Hz (Paragraph 35). 
As to claim 4 Mestha teaches a vehicle control device wherein the vehicle safety control circuit is further configured to calculate a time period during which the user is in the unsafe driving state; when the time period during which the user is in the unsafe driving state exceeds an unsafe time threshold, the vehicle safety control circuit controls a vehicle to stop (Paragraph 39-40). 
As to claim 6 Mestha teaches a vehicle control device, wherein the vehicle safety control circuit is further configured to after the push circuit pushes the operation instruction for the user, determine whether a proportion of .alpha. waves in the brain wave signals of the user exceeds a .alpha. wave threshold according to the brain wave  (Paragraph 35). 
As to claim 7 Fung teaches a vehicle control device wherein the operation instruction includes at least one of a vehicle turning instruction, a speed instruction, a call connection instruction, a backlight brightness adjustment instruction or a music play instruction(Paragraph 510). 
As to claim 8 Mestha teaches a vehicle control device, wherein the .theta. wave has a frequency of 4 Hz-7 Hz as well as an amplitude of 5 .mu.V-20 .mu.V (Paragraph 35). 


Claims 5, 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mestha (US 2018/0186234) in view of Fung (2016/0001781) as applied to claim 1 above, and in further view of Nakada (US 2010/00156617)
As to claim 5 Nakada teaches a vehicle control device, further comprising: a push circuit configured to push an operation instruction for the user (Paragraph 509-510); 
wherein the vehicle safety control circuit is further configured to determine whether the user is concerned about the operation instruction according to the brain wave signals of the user; when determining that the user is concerned about the operation instruction, the vehicle safety control circuit issues an instruction for performing corresponding operation (Paragraph 5-12). 

As to claim 9 Nakada discloses a vehicle control device, wherein the brain wave extractor includes an electrode cap (Paragraph 78). 
It would have been obvious to one of ordinary skill to modify Mestha with the teachings of using an electrode cap for the purpose of measuring the brain waves of the user.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9 have been considered but are moot in view of new grounds of rejection as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
5/22/2021